Title: From Thomas Jefferson to Benjamin Harrison, 4 November 1779
From: Jefferson, Thomas
To: Harrison, Benjamin



Sir
Wmsburg November 4th. 1779

According to the pleasure of the House of Delegates signified in their resolution of the 16th. of the last month, I now inclose you a  State of the armed Vessels belonging to this Commonwealth, and returns of the Garrison and Artillery regiments, and of such part of the four troops of horse for Eastern service as are raised. What progress is made in raising the four new battalions, is out of my power to say, the returns being very few. Probably the collected information of the Members of General Assembly may enable you to form a Judgment. A Considerable part of the Men for the Illinois troop of horse is raised. Orders were sent in June to Colo. Todd to purchase horses there. The present strength of the Illinois battalion under Colo. Clarke, I am unable to State with accuracy; but from information of Officers from thence not long since, its number was about three hundred.
I also inclose you Sir, returns of the Virginia troops now with the grand army, of Colo. Gibsons regiment at Fort Pitt, of so much of Colo. Baylor’s regiment of horse as is with the grand army, and of Colo. Taylors regiment of Guards for the Convention troops. An Express has been sent to General Scott for a return of the new Levies under his command, which we may hope to receive very shortly, and shall be communicated to you the moment it comes. I am sorry that no returns enable me to give you an exact State of the residue of Colo. Baylors horse with the Southern Army, of Colo. Blands horse nor of two independant Companies of infantry under Captns. Ohara and Heath at Fort Pitt, for all of which you are entitled to credit as part of your Continental Quota, according to a resolution of Congress of March 15, 1779 to be found in the printed Journals, but of which no authentic Copy has been received by us. Colo. Taylors regiment on its present establishment seems not to come within the descriptions in the resolution, tho’ in Continental service.
I have been much longer in collecting and transmitting to you these returns than I at first hoped. I beg you to be assured that I have not added a moment to those delays which the collecting them has unavoidably occasioned.
I have the honour to be with the greatest respect Sir Your most obedient and most humble servt.,

Th: Jefferson

